ACCEPTED
                                                                                        03-14-00567-CR
                                                                                                7230740
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   10/5/2015 2:28:37 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00567-CR

ARTY PRICE                                 *   IN THE COURT OF APPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
    Appellant                              *                        AUSTIN, TEXAS
                                                                10/5/2015 2:28:37 PM
VS.                                        *   OF THE THIRD       JEFFREY D. KYLE
                                                                        Clerk
                                           *   SUPREME JUDICIAL
                                           *   DISTRICT OF TEXAS

THE STATE OF TEXAS                         *
     Appellee                              *   AT AUSTIN TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                      I.

      The Appellant was convicted in the District Court of Williamson County,

Texas of the offense of aggravated assault. Appellant was assessed 65 years TDCJ.

                                      II.

      The deadline for filing the Appellant’s Brief is October 1, 2015 and Appellant

has requested four previous extensions.

                                      III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellant’s brief in this case. Counsel has completed his review

of the case, and has completed the brief. Counsel has filed the brief on the requested

date.

        WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to October 1, 2015.


                                              Respectfully Submitted,

                                              ARIEL PAYAN
                                              Attorney at Law
                                              1012 Rio Grande
                                              Austin, Texas 78701
                                              (512) 478-3900
                                              (512) 472-4102 (fax)
                                              Arielpayan@hotmail.com

                                               /s/ Ariel Payan

                                              ARIEL PAYAN
                                              State Bar No. 00794430


                           CERTIFICATE OF SERVICE


      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has been
delivered to the Criminal District Attorney of said County Texas, on October 5,
2015.